DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. Specifically, the Applicant argues that paragraph 0110 of Welch fails to “provide energy selection functionality…”. The examiner respectfully disagrees. Paragraph 0110 states “…after a change of the beam energy.”. The examiner submits that, in order for beam energy to be changed, a selection of said beam energy must be made. As such, the examiner respectfully disagrees.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welch et al. (U.S. Patent Application Publication Number 20080234531, from hereinafter “Welch”).
In regards to claim 1, 10 and 16, Welch teaches a modular multi-room (FIGS 11 and 18) proton treatment system an accelerator operable to extract a particle beam (see, i.e., abstract), a beam line comprising quadrupole and steerer magnets (paragraphs 0084, 0087-0088, 0132 and 0162-0164) and steerer magnets operable to align and focus said particle beam from said accelerator to deliver said particle beam to a first treatment room and a second beam line (FIGS. 11 and 18, paragraphs 0130-0132 and 0192), a first bend section coupled to said second beam line and operable to direct said particle beam to a first treatment room (FIG. 11, paragraphs 0130-0132), a degrader disposed between said first bend section and said first treatment room, wherein said particle beam is focused on said degrader to modulate an energy of said particle beam (paragraphs 0086, 0093-0094 and 0099) and a first gantry disposed in said first treatment room and operable to receive said particle beam downstream from said first degrader, wherein said first gantry provides energy selection functionality for said first treatment room (paragraph 0110).
In regards to claim 2, Welch teaches that said particle beam comprises a monoenergetic proton beam transported from said accelerator to said degrader (paragraphs 0086-0099).
Allowable Subject Matter
Claims 3-9, 11-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881